UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5091


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BRIAN DEAN SOLES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:00-cr-00285-NCT-2)


Submitted:    June 4, 2009                    Decided:   July 2, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville,
North Carolina, for Appellant.    Lisa Blue Boggs, Assistant
United   States Attorney,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian     Dean       Soles    pled    guilty   pursuant       to    a    plea

agreement     to    one    count     of    bank     robbery,     in    violation       of

18 U.S.C. §§ 2, 2113(a) (1994 & Supp. IV 1999) and was sentenced

in February 2001 to 32 months’ imprisonment followed by three

years of supervised release.                Soles began serving his term of

supervised release on December 20, 2002.                   On December 19, 2005,

the date on which Soles’ term of supervised release was set to

expire, a petition was filed in the district court alleging a

violation of supervised release.                  Soles had been arrested and

taken into custody on state charges in North Carolina, and a

federal    detainer       was    lodged    with    state   authorities.             Soles,

however, was not arrested by the United States Marshal’s Service

until August 20, 2007.             After a hearing on September 20, 2007,

the   district      court       revoked     Soles’    supervised        release        and

sentenced    him    to    twelve    months’       imprisonment    and     twenty-four

months’ supervised release.

            On     appeal,      counsel    has    filed    a   brief     pursuant      to

Anders v. California, 386 U.S. 738 (1967), stating that there

are   no    meritorious         issues    for    appeal.       Counsel     questions,

however, whether Soles was entitled to a hearing under Fed. R.

Crim. P. 32.1 promptly after his arrest in North Carolina and

whether     the    twenty-one-month         period    of   time       between    Soles’

December 2005 arrest and the September 2007 revocation hearing

                                            2
violated Soles’ constitutional and statutory rights to a speedy

trial.       Counsel also questions whether the district court should

have awarded Soles sentencing credit for 506 days he spent in

state     custody      and    questions           whether     Soles’          sentence          upon

revocation is plainly unreasonable.                      We affirm.

              We review for plain error counsel’s Fed. R. Crim. P.

32.1 claim and the claims of constitutional and statutory speedy

trial violations because Soles did not raise these issues in the

district court.          See Fed. R. Crim. P. 52(b); United States v.

Olano, 507 U.S. 725, 731-32 (1993).                       We discern no plain error.

Fed. R. Crim. P. 32.1 applies only to those in custody solely

for    the    violation      of     their    supervised       release.              See    United

States       v.    Pardue,    363     F.3d        695,    697-98        (8th      Cir.     2004).

Further, the Rule is only triggered when the defendant is taken

into     federal      custody       for     the     violation          of   his     supervised

release.          See Fed. R. Crim. P. 32.1(a)(1) & (b)(1)(A).                              Soles

was    not    taken    into    federal       custody       for     a    violation         of    his

supervised release until August 20, 2007, and we conclude that

the    month-long      period       between       Soles’    federal         arrest        and   the

revocation         hearing    was    reasonable.             See       Fed.    R.    Crim.       P.

32.1(b)(2).

              Additionally, Soles had no Sixth Amendment right to a

speedy trial because supervised release revocation proceedings

are not stages of a criminal prosecution.                          See United States v.

                                              3
Santana, 526 F.3d 1257, 1262 (9th Cir. 2008); United States v.

House, 501 F.3d 928, 930-31 (8th Cir. 2007); United States v.

Tippens,    39   F.3d    88,    89    (5th      Cir.       1994);     see      also    United

States v.   Carlton,     442    F.3d      802,       807    (2d    Cir.     2006)     (“[T]he

‘full    panoply    of    rights’         due    a        defendant      in     a     criminal

prosecution does not apply to revocation hearings for parole,

for probation, or for supervised release.” (citations omitted));

United States v. Work, 409 F.3d 484, 491-92 (1st Cir. 2005)

(Sixth   Amendment’s      right      to    jury       trial       does    not       extend   to

supervised release revocation proceedings).

            Counsel’s claim of Speedy Trial Act error is likewise

without merit.      The Speedy Trial Act provides, in relevant part,

that any “information or indictment charging an individual with

the commission of an offense shall be filed within thirty days

from the date on which such individual was arrested or served

with a summons in connection with such charges.”                                    18 U.S.C.

§ 3161(b) (2006 & Supp. II 2008).                     However, the “goal of the

Speedy   Trial     Act   is    to    mandate         an    orderly       and    expeditious

procedure for federal criminal prosecutions by fixing specific,

mechanical time limits within which the various progressions in

the prosecution must occur.”               United States v. Taylor, 240 F.3d

425, 427 (4th Cir. 2001) (internal quotation marks and citation

omitted)    (emphasis    added).          As    supervised         release          revocation



                                            4
proceedings        are   not    stages      in       the    criminal       prosecution,       the

Speedy Trial Act has no applicability to them.

             Counsel       also      questions         whether       the    district     court

should    have      awarded     Soles    sentencing           credit       for   506   days   he

spent in state custody.                 Under 18 U.S.C. § 3585(b) (2006), a

“defendant shall be given credit toward the service of a term of

imprisonment for any time he has spent in official detention

prior to the date the sentence commences.”                                 Section 3585(b),

however, does not permit a district court to determine credit at

sentencing.         United States v. Wilson, 503 U.S. 329, 334 (1992).

Rather,      only    the      Attorney      General,          through       the    Bureau      of

Prisons,      may     compute        sentencing            credit.         Id.    at   334-35.

Therefore, as counsel correctly concedes, the district court was

without authority to order the Bureau of Prisons to give Soles

credit for time he served in North Carolina.                               Moreover, at the

revocation       hearing,      the    government’s            attorney       indicated       that

Soles may have received credit against his state sentence for

the   time    he    spent      in   state    custody.           If    so,    Soles     was    not

entitled to have credit already applied to his state sentence

counted a second time and applied to his federal sentence for

violating the terms of his supervised release.                               See McClain v.

Bureau of Prisons, 9 F.3d 503, 505 (6th Cir. 1993).

             Counsel        questions        whether           Soles’        sentence        upon

revocation is plainly unreasonable.                         We will affirm a sentence

                                                 5
imposed after revocation of supervised release if it is within

the     applicable              statutory          maximum             and        is       not     plainly

unreasonable.             See United States v. Crudup, 461 F.3d 433, 437,

439-40    (4th       Cir.       2006).           We    first          assess      the      sentence       for

unreasonableness,               “follow[ing]              generally          the       procedural         and

substantive          considerations           that         we     employ         in    our       review     of

original sentences, . . . with some necessary modifications to

take    into        account       the    unique           nature        of       supervised        release

revocation sentences.”                   Id. at 438-39.                  If we conclude that a

sentence is not unreasonable, we will affirm the sentence.                                                Id.

at     439.          Only       if   a    sentence               is     found         procedurally          or

substantively unreasonable will we “decide whether the sentence

is plainly unreasonable.”                   Id.

               A         supervised           release             revocation               sentence         is

procedurally         reasonable          if      the      district        court        considered          the

Chapter Seven advisory policy statement range and the 18 U.S.C.

§    3553(a)        factors       that      it     is      permitted             to    consider       in     a

supervised release revocation case.                                   See 18 U.S.C. § 3583(e);

Crudup,       461    F.3d       at   440.         Such       a    sentence            is   substantively

reasonable          if    the    district         court         stated       a    proper         basis    for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                     Crudup, 461 F.3d at 440.                          A sentence

is     plainly           unreasonable         if        it       is     clearly            or    obviously

unreasonable.            Id. at 439.

                                                      6
            Soles’ 12-month prison sentence and 24-month period of

supervised release do not exceed the applicable maximums set by

statute, and the district court properly calculated the advisory

policy statement range and sentenced Soles within that range.

Because the district court did not explain why it imposed a

twelve-month prison sentence, the sentence is at least arguably

unreasonable.      However, we easily conclude that Soles’ sentence

is not “plainly” unreasonable because the sentence was within

the recommended policy statement range and the record does not

contain    any    basis    upon    which         to    conclude     that    the    imposed

sentence is clearly or obviously unreasonable.

            Finally,      we   cannot    review         counsel’s     claim       that    the

district court erred by imposing the 36-month term of supervised

release in Soles’ original sentencing, as we lack jurisdiction

to examine the original sentencing proceeding in which the 36-

month term was imposed.           See United States v. Johnson, 138 F.3d

115,   117-18     (4th     Cir.    1998).              If   Soles    found    the        term

objectionable,      he    should    have         raised     this    claim     on    direct

appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. We

therefore    affirm      the   district      court’s        judgment.        This    court

requires that counsel inform Soles, in writing, of the right to

petition    the   Supreme      Court    of       the   United     States    for    further

                                             7
review.     If Soles requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this    court    for     leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Soles.           We dispense with oral argument because the

facts   and    legal     contentions    are    adequately      presented    in    the

materials      before    the    court   and    argument   would    not     aid   the

decisional process.

                                                                           AFFIRMED




                                         8